Citation Nr: 0508504	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post right spermatocelectomy, epididymis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The appeal ensued following a July 2000 rating decision, 
which, in part, denied service connection for right 
testicular pain.  In April 2001, the RO granted service 
connection for the condition as listed on the title page of 
this decision and assigned a noncompensable evaluation, 
effective from the date of the veteran's claim, May 19, 2000.  

In February 2002, the noncompensable rating for status post 
right spermatocelectomy, epididymis, was confirmed and 
continued.  In May 2002, an evaluation of 100 percent was 
assigned for the period from August 17, 2000, to October 1, 
2000, based on surgical or other treatment necessitating 
convalescence.  

In March 2003 a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West 2002).  In 
September 2003, the Board remanded the claim for additional 
evidentiary development, to include a contemporaneous 
examination.  The development was accomplished and the case 
returned to the Board.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's status post right spermatocelectomy, epididymis, 
does not interfere with genitourinary functioning, voiding 
dysfunction, or renal dysfunction.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post right spermatocelectomy, epididymis, have not been met.  
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.115a, 4.115b, Diagnostic Code (DC) 7529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in April 2001, prior to the rating decision later that month 
in which service connection for status post right 
spermatocelectomy, epididymis was granted.  The April 2001 
notification would apply to the original issue of entitlement 
to service connection for testicular disorder and to the 
downstream issue of entitlement to increased rating for 
status post right spermatocelectomy, epididymis. See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

Moreover, the May 2002 SOC and the April 2004 SSOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination report dated in 
April 2004, private medical records, and statements and 
testimony from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Initial increased evaluation

Service medical records reflect that the veteran was seen on 
more than one occasion for right testicular pain.  In 1991, 
he was seen for a right scrotal mass and a right spermatocele 
was diagnosed.  He was issued a scrotal support.  No 
residuals of this condition were noted at time of separation 
examination.  

An August 2000 VA medical record revealed that the veteran 
underwent a right spermatocelectomy for complaints of painful 
right upper pole epididymal spermatocele about 2 to 3 cm. in 
diameter.  Antibiotics had not cleared up his pain.  His 
postoperative diagnosis was spermatocele, right epididymis.  
An October 2000 VA examination report determined that the 
spermatocele for which the veteran had surgery in 2000 was 
likely as not the spermatocele he was treated for in service.  

Based on these findings, the RO, in April 2001, granted 
service connection for status post right spermatocelectomy, 
epididymis and assigned a noncompensable evaluation effective 
from May 2000, the date of the veteran's claim.

Subsequently dated treatment records essentially show 
treatment for other conditions, to include diabetes mellitus, 
back and knee problems, and hemorrhoids.  At a March 2003 
hearing, the veteran reported problems that he thought were 
related to his status post right spermatocelectomy, 
epididymis.  Urinating was painful as he experienced a 
burning sensation.  He noted an increased frequency of 
urination and said that he experienced pain in the testicle 
area.  He did not know if his testicles were functioning.  

At an April 2004 VA examination, the veteran reported scrotum 
pain.  This pain occurred about once a month and might last a 
couple of hours or so and then subsided.  These occurrences 
caused him to feel lethargic for approximately 24 hours, but 
the examiner noted that the veteran's condition did not 
interfere with his daily activities or occupation to any 
significant degree.  The veteran reported voiding urgency 
during the day to the point that he carries bottles with him 
on his job just in case, wears dark clothes and keeps extra 
clothes with him, and knows all the restroom locations on his 
route.  He reported that he voids approximately every 2 hours 
during the day and was nighttime voiding approximately 1-2 
times per night.  He reported good stream and that urination 
was not painful.   The examiner noted that the veteran had 
diabetes mellitus type 2 and that his most recent vital signs 
showed blood pressure rating of 131/81.  On physical 
examination, the examiner found the testes, epididymides, and 
cords to be normal.  There was no testicular or scrotal mass.  
There was slight tenderness in the head of the right 
epididymis.  The examiner noted that this was the operative 
site of excision of the right spermatocele.  The examiner 
also found a right direct inguinal hernia which was reducible 
and opined that some of the pain that the veteran was 
experiencing could be coming for this hernia.  A sonogram of 
the scrotum showed no significant abnormalities and no 
evidence of hydroceles.  

Following extensive examination and testing, the examiner 
opined that the veteran's urinary frequency and urgency 
problem was the result of a diabetic sensory bladder or 
neurogenic bladder and was not related to his right 
spermatocelectomy.  The examiner also opined that the 
veteran's erectile dysfunction was related to his diabetes 
mellitus.  The diagnoses included status post right 
spermatocelectomy with recurrent right hemiscrotal pain and 
tenderness at the head of the right epididymis, otherwise 
normal to palpation; right inguinal hernia, direct, 
reducible; diabetes mellitus, type 2; diabetic sensory 
neurogenic bladder with urgency incontinence; and erectile 
dysfunction due to diabetes mellitus.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Although VA's Schedule for Rating Disabilities does not 
provide rating criteria specifically for status post right 
spermatocelectomy, epididymis, the law provides that an 
unlisted condition may be rated analogously to a closely 
related disease or injury.  38 C.F.R. § 4.20.  The veteran's 
disability has been rated by analogy to DC 7529 which 
provides that benign neoplasms of the genitourinary system 
are rated based on the more predominant of either renal or 
voiding dysfunction.

The criteria enumerated under renal dysfunction are as 
follows:  Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101 warrants a zero percent evaluation.   38 C.F. R. 
§ 4.115a (2004).

The criteria enumerated under voiding dysfunction are as 
follows:  Rate particular condition as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  Requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, a 40 percent evaluation may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 20 percent 
evaluation may be assigned for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 10 percent evaluation may be 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

For obstructed voiding, a 30 percent evaluation may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. post void residuals greater than 150cc; 2. 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); 3. recurrent urinary tract infections secondary to 
obstruction; 4. stricture disease requiring periodic 
dilatation every 2 to 3 months obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10 percent evaluation may be assigned when 
there is long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent management.  38 C.F.R. 
§ 4.115a (2004).  

DC 7523 provides that complete atrophy of one testis warrants 
a noncompensable evaluation.  Complete atrophy of both testes 
warrants a 20 percent rating.  

Applying the applicable criteria to the facts summarized 
above, the competent medical record does not show any 
interference with genitourinary functioning as a result of 
the veteran's service-connected status post right 
spermatocelectomy, epididymis.  There is no evidence of pain 
on urination and at the most recent examination; the veteran 
specifically denied pain on urination.  The medical records 
do not show findings or diagnoses of hypertension, urinary 
tract infection, voiding obstruction, renal dysfunction, or 
atrophy of the testicle.  Competent medical evidence does 
show findings and diagnoses of erectile dysfunction and 
problems with urinary frequency and urgency on recent VA 
examination.  However, the VA physician, following extensive 
examination and testing of the veteran, specifically 
determined that the veteran's erectile dysfunction and 
problems with urinary frequency and urgency were related to 
the veteran's nonservice-connected diabetes mellitus and not 
linked to the service-connected status post right 
spermatocelectomy, epididymis.  The VA physician found that 
the only residuals attributable to the veteran's status post 
right spermatocelectomy, epididymis, was recurrent right 
hemiscrotal pain and tenderness at the head of the right 
epididymis.  The rating criteria do not support a compensable 
evaluation based on these findings.  Thus, entitlement to a 
compensable rating for the status post right 
spermatocelectomy, epididymis, is not warranted.

The Board recognizes that the veteran feels that his 
disability is more severe than rated, and has carefully 
considered his sworn testimony asserting a more severe 
disability than is reflected by the noncompensable rating 
currently assigned.  However, the veteran himself, as a 
layman, is not competent to attribute any physical 
manifestations to his service-connected varicocele or to 
establish a degree of disability residual thereto.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

In short, absent objective manifestations demonstrating that 
the criteria for a compensable rating for the status post 
right spermatolectomy, epididymis, are met under any 
potentially applicable diagnostic code, a compensable rating 
for his disability is not warranted.  Therefore, as the 
preponderance of the evidence does not support the assignment 
of a compensable rating, the claim for increased compensation 
must be denied.  Gilbert, 1 Vet. App. at 49.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If the question of an extraschedular rating 
is raised by the record or by the veteran before the Board, 
the correct course of action is for the Board to raise the 
issue and remand the matter if warranted for a decision in 
the first instance by the RO, which has the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321 (2004).  See Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  In this regard, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service- connected status 
post right spermatocelectomy, epididymis, is demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.


ORDER

Entitlement to an initial compensable evaluation for status 
post right spermatocelectomy, epididymis, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


